FILED
                              NOT FOR PUBLICATION                           AUG 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WOONG SOON JANG; HEE SOON                        No. 06-72372
JANG,
                                                 Agency Nos. A070-971-557
               Petitioners,                                  A070-971-556

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Woong Soon Jang and Hee Soon Jang, natives and citizens of South Korea,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s removal order. Our jurisdiction is




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for

review.

      We dismiss the petition for review as it applies to Woong Soon Jang in light

of the BIA’s December 7, 2010, order reopening and terminating his removal

proceedings. See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir. 2002)

(order).

      We reject Hee Soon Jang’s contention that the government failed to establish

his removability by clear and convincing evidence, because he conceded

removability. See Young Sun Shin v. Mukasey, 547 F.3d 1019, 1024 (9th Cir.

2008) (“[W]here the alien concedes removability, the government’s burden in this

regard is satisfied.” (citation and quotation omitted)).

      Hee Soon Jang’s contention that the government should be equitably

estopped from ordering his removal is unavailing. See Sulit v. Schiltgen, 213 F.3d

449, 454 (9th Cir. 2000) (“[E]stoppel against the government is unavailable where

petitioners have not lost any rights to which they were entitled.”); cf. Salgado-Diaz

v. Gonzalez, 395 F.3d 1158, 1165-68 (9th Cir. 2005).

      Hee Soon Jang’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   06-72372